Exhibit (23) INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statements of Met-Pro Corporation on Form S-8 (File Nos. 333-155981, 333-125664, 333-68220 and 333-44471) of our report dated March 22, 2012 with respect to our audits of the consolidated financial statements and related consolidated financial statement schedule of Met-Pro Corporation as of January 31, 2012 and 2011 and for the yearsended January 31, 2012, 2011 and 2010and our report dated March 22, 2012 with respect to our audit of the effectiveness of internal control over financial reporting of Met-Pro Corporation as of January 31, 2012, which reports are included in this Annual Report on Form 10-K/A of Met-Pro Corporation for the year ended January 31, 2012. /s/ Marcum LLP Marcum LLP Bala Cynwyd, Pennsylvania March 26, 2012
